DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration filed 9/7/2021 is acknowledged, and addressed alongside the Remarks below.
The art rejections are revised to incorporate the change in scope of the amended claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0228970 to Song, and further in view of JP2009-295523A to Tomoyose (machine translation relied upon herein, all of record).
	Regarding claims 1, 4, 4-8, 17, and 18, Song teaches a secondary battery (Fig. 7, ¶0103) comprising a positive electrode comprising a positive electrode mixture comprising a positive electrode active material formed on at least one side of a current collector (¶0072), the positive electrode active material comprising
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those compositions substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors 
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation).
Per claims 1 and 4, Song teaches that the LISICON of that invention is a material represented by the formula Li1+xMaxMb2-xMcyP3-yO12, where Ma includes Al, Ga, Ti, and Ge, and Mc includes Si (¶0045-0047). ). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter Ma or Mb to be (Al, Ga) or (Ti, Ge) and the parameter Mc to be Si, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ma, Mb, Mc proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Tomoyose also allows for such compositions in the solid electrolyte material of that invention (p. 2 of the translation).
Per claim 2, modified-Song teaches the limitations of claim 1. Song teaches a preferred embodiment of the lithium manganese-based oxide with the composition including Ni, Co, and Mn (¶0068-0070, 0075), and more generally teaches a composition of LixNiyCozM1-y-zO2-αXα, where 0.90≤x≤1.1, 0≤y<1, 0≤z<1, 1-y-z>0, 0≤α≤2, where M may be Mn (¶0058-0061). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter M to be Mn, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ni, Co, M proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 5 and 6, modified-Song teaches the limitations of claim 1. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary characteristics of the lithium ion conductive glass-ceramic electrolyte layer in order to optimize the ionic conductivity (bottom of p. 3 to top of p. 4 of the translation). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 7, modified-Song teaches the limitations of claim 1. Song teaches that a content of the lithium ion conductive solid electrolyte layer of that invention is 0.001 wt% to 10 wt% (¶0038). Therefore a skilled artisan would form the content of lithium ion conductive glass-ceramic solid electrolyte layer in the same range to achieve the desired benefits.
Per claim 8, modified-Song teaches the limitations of claim 1. The lithium ion conductive solid electrolyte layer comprises smaller particles, which Tomoyose teaches are preferably glass-ceramic to achieve fire retardancy, and larger particles of lithium ion conductive solid electrolyte that extend between particles (Figs. 1-3, ¶0029, 0033, 0124, 0125). The larger particles which explicitly conduct ions read on a conductive agent.
Regarding claims 9-11, Song teaches a method for producing a positive electrode active material comprising
mixing a lithium manganese-based oxide core (¶0058-0060, 0068, 0069) and a lithium ion conductive solid electrolyte powder containing thio-LISICON or LISICON ((¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium) to form a mixture (¶0107, 0108)
heat treating the mixture (¶0109).
Song does not teach that the method comprising mixing a lithium manganese-based oxide powder. However, the method clearly results in a plurality of lithium manganese-based oxide particles each being coated on the surface with a lithium ion solid electrolyte layer (Figs. 1-3, ¶0029, 0033, 0125). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mix a lithium manganese-based oxide powder with the lithium ion conductive glass-ceramic solid electrolyte powder in order to achieve a plurality of cores with surfaces coated with lithium ion solid electrolyte layer. 
The positive electrode active material resulting from the method comprises
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those composition substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors compositions where Li is present at a stoichiometry greater than one, therefore Song also anticipates a lithium-rich lithium manganese-based oxide.
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation). 
Tomoyose also teaches a step of heat-treating the solid electrolyte powder of that invention (middle p. 3 of translation: “A silica film…could be obtained by baking in the atmospheric air.”).
Song teaches that the LISICON of that invention is a material represented by the formula Li1+xMaxMb2-xMcyP3-yO12, where Ma includes Al, Ga, Ti, and Ge, and Mc includes Si (¶0045-0047). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter Ma or Mb to be (Al, Ga) or (Ti, Ge) and the parameter Mc to be Si, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ma, Mb, Mc proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Tomoyose also allows for such compositions in the solid electrolyte material of that invention (p. 2 of the translation).
Per claim 10, modified-Song teaches the limitations of claim 9. Song teaches that a content of the lithium ion conductive solid electrolyte layer of that invention is 0.001 wt% to 10 wt% (¶0038, 0112). Therefore a skilled artisan would form the mixing ratio of lithium-rich lithium manganese-based oxide powder and lithium ion conductive glass-ceramics solid electrolyte powder to be between 0.001 to 10% by weight on a total weight of the lithium-rich lithium manganese-based oxide powder to achieve the desired benefits.
Per claim 11, modified-Song teaches the limitations of claim 9. In an embodiment, the heat treating is performed in a range of 600 to 800 degrees Celsius (¶0114).
Regarding claims 12 and 16, Song teaches a method for producing a positive electrode active material comprising
mixing a lithium manganese-based oxide core (¶0058-0060, 0068, 0069) and a solid electrolyte precursor (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium, which are combined with other lithium ion conductors in an embodiment, ¶0042-0050; the combination of lithium ion conductors prior to the heating step reads on a solid electrolyte precursor) to form a mixture (¶0107, 0108)
heat treating the mixture (¶0109).
Song does not teach that the method comprising mixing a lithium manganese-based oxide powder. However, the method clearly results in a plurality of lithium manganese-based oxide particles each being coated on the surface with a lithium ion solid electrolyte layer (Figs. 1-3, ¶0029, 0033, 0125). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mix a lithium manganese-based oxide powder with the solid electrolyte precursor in order to achieve a plurality of cores with surfaces coated with lithium ion solid electrolyte layer. 
The positive electrode active material resulting from the method comprises
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those composition substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors compositions where Li is present at a stoichiometry greater than one, therefore Song also anticipates a lithium-rich lithium manganese-based oxide.
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation). 
Tomoyose also teaches a step of heat-treating the solid electrolyte precursor of that invention (middle p. 3 of translation: “A silica film…could be obtained by baking in the atmospheric air.”).
Song teaches that the LISICON of that invention is a material represented by the formula Li1+xMaxMb2-xMcyP3-yO12, where Ma includes Al, Ga, Ti, and Ge, and Mc includes Si (¶0045-0047). ). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter Ma or Mb to be (Al, Ga) or (Ti, Ge) and the parameter Mc to be Si, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ma, Mb, Mc proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Tomoyose also allows for such compositions in the solid electrolyte material of that invention (p. 2 of the translation).
Per claim 16, modified-Song teaches the limitations of claim 12. In an embodiment, the heat treating is performed in a range of 600 to 800 degrees Celsius (¶0114).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Tomoyose as applied to claim 12 above, and further in view of US PGPub 2015/0325854 to Kim (of record).
Regarding claim 15, modified-Song teaches the limitations of claim 12. The solid electrolyte precursor of modified-Song also includes a sulfur-based lithium ion conductor in addition to the LISICON. While Song does not teach that the solid electrolyte precursor is an inorganic material including Li2S and/or P--2S5 (¶0024). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an inorganic material including Li2S or P--2S5 in the solid electrolyte precursor of modified-Song because it merely requires the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0372344 to Iwasaki, and further in view of US PGPub 2015/0096169 to Hasegawa.
Regarding claims 12-14, Iwasaki teaches a method for producing a positive electrode active material comprising
mixing a lithium manganese-based oxide powder (¶0042, 0056; precursor powder in ¶0071, 0099) and a solid electrolyte precursor (it is clear that the solid electrolyte material is deformed during mixing, ¶0068, 0069; therefore the solid electrolyte is a solid electrolyte precursor before mixing) to form a mixture (¶0051, 0063)
heat-treating the mixture (the cited references teach a step of adjusting the temperature of the mixture within 100 oC and below; ¶0070, 0071; ¶0099 teaches an exemplary positive step of adjusting the temperature of the mixture to 50 oC).
The lithium ion conductive glass-ceramic solid electrolyte layer preferably comprises a composition having Li--2-S-P2S5 (¶0051), such as LiI-Li2S-SiS2-P2S-5-. Therefore a skilled artisan would at once envisage an embodiment of a lithium ion conductive glass-ceramic solid electrolyte layer comprising Li2S-SiS2-P2S5-LiI. MPEP §2131.02.III. While Iwasaki does not specifically teach that lithium ion conductive solid electrolyte layer is glass ceramic, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material of that layer as glass-ceramic because it is a suitable form of Li2S-SiS2-P2S5-LiI. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The positive electrode active material resulting from the method comprises a lithium manganese-based oxide in a form of a particle with a composition with the chemical formula LimNi1-x-yCoxMnyMzOn (¶0042), where 0<m≤2, 0≤x≤1, 0≤y≤1, 0<z≤2, and 0<n≤4 (¶0042). Mn is present in a range inclusive of the claimed range of 1-x-y. Co and Ni, which read on the claimed M element, are also present in ranges overlapping the claimed ranges of y. Finally, Li is present in a proportion that overlaps claimed range 1+x. Therefore the composition substantially overlaps in stoichiometry with that of the claimed formula (1), including a stoichiometry that is lithium-rich. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 13 and 14, It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a lithium compound of Li3PO4 to be present on a surface of the lithium-rich lithium manganese-based oxide powder of modified-Iwasaki because it would have merely required the choice of a known material for its art-recognized purpose (¶0046). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. Applicant argues that the “NASICON-type lithium ion conductor” recited in Song is different than the claimed LISICON or thio-LISICON. “Enhancing the Lithium ion conductivity in Lithium superionic conductor (LISICON) solid electrolytes through a mixed polyanion effect” to Deng seems to define LISICON materials as being materials that have high ionic conductivity for Li, without narrowly defining a formula (See 1. INTRODUCTION, for instance). Therefore Song’s recitation of a “NASICON-type lithium ion conductor”, and the compositions associated with the term in the reference, read on LISICON. 
Further, Song teaches that the LISICON of that invention is a material represented by the formula Li1+xMaxMb2-xMcyP3-yO12, where Ma and Mb include Al, Ga, Ti, and Ge, Mc includes Si, and 0≤x≤0.1 and 0≤z≤0.1 (¶0045-0047). Song even teaches an exemplary composition, Li1.3Ti1.7-Al-0.3P3O12, that reads on the claimed LISICON composition. While Song does not seem to specifically teach the claimed thio-LISICON material (¶0041), thio-LISICON is claimed in the alternative, and the scope of the claim includes interpretations which exclude thio-LISICON (and LISICON). 
Applicant argues that the evidence on record, including that provided by declaration on 9/7/2021, shows that a skilled artisan would have no reasonable expectation that the positive electrode of modified-Song would succeed. Firstly, Song renders a LISICON with the claimed formula prima facie obvious, as noted in the rejection above. Further, Song teaches an exemplary embodiment of a material for a lithium ion conductive glass-ceramic solid electrolyte layer, Li1.3Ti1.7-Al-0.3P3O12, that reads on the claimed LISICON formula. Therefore, while Song’s formula for a LISICON is broader than that of the claim, a skilled artisan would have ample reason to expect that an obvious embodiment of modified-Song having a lithium ion conductive glass-ceramic solid electrolyte layer that reads on the narrower claimed formula would successfully function.
The evidence presented on p. 9 of the Remarks, reprinted from the original specification and including the additional evidence submitted by declaration, do show that including a glass-ceramic with a composition having a formula in which x is fixed at 0.2 and y is fixed at 0.2 provides favorable rate characteristics compared to the inclusion of a glass-ceramic that does not have a claimed formula.    Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d).
Firstly, claim 1 recites materials for the lithium ion conductive glass-ceramic solid electrolyte layer that are not associated with evidence. Therefore the claim is not commensurate in scope with the evidence in that regard. Secondly, the LISICON and thio-LISICON material claimed allows for x and y to vary from 0 to 1. The value of x and y is not varied in the Examples. Thirdly, the evidence shows that the a composition that falls within that claimed provides superior performance when the stoichiometry of the lithium manganese-based oxide has a proportion of Mn of 0.65, a proportion of Ni of 0.1, and a proportion of Co of 0.1. While Comparative Example 4 shows that the composition is not as successful when the Mn proportion is lowered to 0.45, the claim recites a scope of the lithium-manganese based oxide that need not comprise Co or Ni, and may additionally comprise more anionic elements. A skilled artisan would not be apprised that the benefits would necessarily be seen for oxide compositions other than those with low proportions of Co and Ni. Therefore the evidence is not commensurate with the scope of the claim, and cannot successfully refute the prima facie case of obviousness over Song et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726